Citation Nr: 0807691	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $13,944.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

The veteran had active military service from March 1944 to 
April 1946.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In that decision, the RO's Committee on Waivers 
and Compromises (COWC) denied waiver of recovery of an 
overpayment of pension benefits in the amount of $13,944.  

In February 2005, the appellant was notified of the COWC 
decision to deny her waiver of recovery of an overpayment in 
the amount of $13,944.  That same month, the appellant 
submitted a notice of disagreement and requested a statement 
of the case.  In April 2005, VA's Milwaukee Pension Center 
(MPC) requested that the appellant submit additional evidence 
to include eligibility verification reports (VA Form 21-
0518/21-0518-1) for the years 2001-2005.  At the time of the 
MPC's request, the record reflected only an eligibility 
verification report dated in April 2002, which noted the 
appellant's reporting of her calendar year income for 2001.  

The appellant contends that following receipt of the April 
2005 MPC letter, she timely submitted the eligibility 
verification reports as requested; however, the reports were 
apparently not received by the MPC.  As such, in a September 
2005 statement of the case, the MPC continued to deny the 
appellant's claim for waiver of overpayment of pension 
benefits in the amount of $13,944.  In October 2005, the RO 
received the above-requested eligibility verification reports 
for 2001-2005.  This included medical expense reports (VA 
Form 21-8416) for the years 2001-2004.  The noted eligibility 
verification reports and the medical expense reports are 
relevant to the appellant's claim on appeal as the 
overpayment of pension benefits in the amount of $13,944 is 
for the period February 1, 2001, to October 31, 2004.  See 38 
C.F.R. § 19.37(a) (2007).  The MPC has not considered the 
eligibility verification reports or medical expense reports 
submitted by the appellant.  Thus, the appellant's claim must 
be remanded for consideration of this evidence and for 
issuance of a supplemental statement of the case reflecting 
such consideration.  See 38 C.F.R. § 19.31 (2007).

With regard to the above, the Board also notes that the 
financial information provided by the appellant should be 
clarified.  In this regard, in a financial status report (VA 
Form 5655), dated in January 2005, the appellant identified 
having $25,549.25 in the bank.  In the same financial status 
report she noted that she had $25,000 in the form of a 
certificate of deposit (CD).  In an above-noted eligibility 
verification report, dated in May 2005, the appellant 
identified that her net worth included $85,000 in interest 
bearing bank accounts.  In a statement that same month, the 
appellant reported that she had received $85,000 from a life 
insurance policy sometime around April 2000.  In light of the 
inconsistent reporting of her financial information, the 
appellant should be asked to clarify her financial 
information for the period February 1, 2001 to October 31, 
2004, by identifying any and all interest bearing bank 
accounts (to include any certificate of deposits (CDs)) and 
the amounts of any such accounts, which she had during that 
period.  

In lieu of the foregoing, the case is REMANDED for the 
following action:

1.  The RO/MPC should request that the 
appellant identify any and all interest 
bearing bank accounts, to include any 
certificate of deposits (CDs), which she 
has had from February 1, 2001 to October 
31, 2004, to include the amounts of any 
such accounts.  

2.  Following any additional argument or 
evidence submitted by the appellant, and 
after undertaking any other development 
deemed appropriate, the claim on appeal 
should be re-adjudicated in light of all 
pertinent evidence and legal authority.  
In particular, the MPC should consider 
the eligibility verification reports and 
the medical expense reports submitted by 
the appellant since the September 2005 
statement of the case.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO/MPC.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

